Citation Nr: 9914308	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-34 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to January 1, 
1996, for an award of service connection for tinnitus.

2.  Whether clear and unmistakable error existed in the 
August 1979, Regional Office decision denying the veteran's 
claim of entitlement to service connection for tinnitus. 

3.  Whether clear and unmistakable error existed in the 
January 1980, Regional Office decision denying the veteran's 
claim of entitlement to service connection for tinnitus. 

4.  Whether clear and unmistakable error existed in the June 
1980, Regional Office decision denying the veteran's claim of 
entitlement to service connection for tinnitus. 

5.  Whether clear and unmistakable error existed in the April 
1991, Regional Office decision denying the veteran's claim of 
entitlement to service connection for tinnitus. 
REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from two rating decisions rendered in October 1997, in which 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to an effective date prior to January 1, 1996, 
for an award of service connection for tinnitus, and his 
claims of clear and unmistakable error (CUE) in the RO's 
August 27, 1979, January 16, 1980, June 6, 1980, and April 
17, 1991, decisions.  The veteran subsequently perfected 
appeals of these decisions.  A hearing on these claims was 
held in Atlanta, Georgia, on December 10, 1998, before Jeff 
Martin, who is a member of the Board and was designated by 
the chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).

The Board notes that at the December 1998 hearing the veteran 
raised claims alleging CUE in the RO's July 21, 1992, 
decision and the RO's November 3, 1978, decisions, both of 
which denied his claim of entitlement to service connection 
for tinnitus.  Based on the evidence in the record, it seems 
that the RO has not had an opportunity to act upon these 
claims.  The Board refers these issues to the RO to take 
appropriate action with respect to these claims, as the Board 
does not have jurisdiction over these claims.  Jurisdiction 
does indeed matter and it is not "harmless" when the VA 
during the claims adjudication process fails to consider 
threshold jurisdictional issues.  Absent a decision, a notice 
of disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. § 
7108 (West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).  The 
veteran is to be informed of any determination by separate 
letter that includes notification of appellate rights.  If 
there is any intent to appeal an action, there is an 
obligation to file a notice of disagreement and a substantive 
appeal after the issuance of the statement of the case.  In 
conclusion, as stated previously, these issues have not been 
developed by the RO and are referred to the RO for 
appropriate disposition.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Service connection for tinnitus was denied in a RO rating 
decision in April 1991, and the veteran was advised of this 
determination by a letter dated on April 25, 1991.  An appeal 
of this decision was not perfected.

3.  Service connection for tinnitus was denied in a RO rating 
decision in June 1980, and the veteran was advised of this 
determination by a letter dated on August 25, 1980.  An 
appeal of this decision was not perfected.

4.  Service connection for tinnitus was denied in a RO rating 
decision in January 1980, and the veteran was advised of this 
determination in writing on January 28, 1980.  An appeal of 
this decision was not perfected.

5.  Service connection for tinnitus was denied in a RO rating 
decision in August 1979, and the veteran was advised of this 
determination by a letter dated on August 30, 1979.  An 
appeal of this decision was not perfected.

6.  The veteran's most recent claim of entitlement to service 
connection for tinnitus, which was granted in March 1996, was 
received on January 11, 1996.

7.  The evidence first demonstrates tinnitus on September 28, 
1978.


CONCLUSIONS OF LAW

1.  The August 1979, January 1980, June 1980, and April 1991 
rating decisions which denied the veteran's claims of 
entitlement to service connection for tinnitus are not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. § 3.105 (1998).

2.  An effective date prior to January 11, 1996, for the 
grant of service connection for tinnitus is not warranted.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with his claims folders, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

1.  Clear and unmistakable error.  

Generally, an appellant must initiate an appeal by filing a 
notice of disagreement within one year from the date of 
notice of the result of the initial determination and 
complete the appeal process with the submission of a timely 
substantive appeal after the issuance of a statement of the 
case.  38 C.F.R. § 20.302 (1998).  Absent such action, a 
rating determination is considered to be final and is not 
subject to review except upon a finding of clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (1998).

Clear and unmistakable error is a very specific and unique 
type of error.  It is the kind of legal or factual error 
which demands the conclusion that the result of the decision 
would have been greatly different but for the error.  Even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  

Under 38 C.F.R. § 3.105(a) (1998), a prior decision must be 
reversed or amended where evidence establishes clear and 
unmistakable error. For clear and unmistakable error to 
exist, 

(1) "either the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

Moreover, a claim of clear and unmistakable error on the 
basis that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error; the error must be 
outcome determinative.  Id. at 313; Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  Also, broad allegations of failure to 
follow regulations or any other non-specific claim of error 
do not qualify as clear and unmistakable error.  See Russell 
v. Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. 
App. 40 (1993).  Failure to request an examination does not 
constitute clear and unmistakable error on the basis that 
there is no way of knowing what such an examination would 
have yielded and, therefore, it could not be concluded that 
it "would have manifestly changed the outcome."  See Hazan 
v. Gober, 10 Vet. App. 511, 522 (1997).  Moreover, any 
failure in the duty to assist cannot constitute clear and 
unmistakable error. Id.; Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994).  A breach of the duty to assist creates an 
incomplete record, not an incorrect record.  

If a veteran raises clear and unmistakable error, there must 
be some degree of specificity as to what the alleged error is 
and, an indication that if true, it would be clear and 
unmistakable error on its face, with persuasive reasons given 
as to why the result would have been manifestly different but 
for the alleged error.

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior RO decision." 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  Either the 
correct facts, as they were known at the time, were not 
before the adjudicator, or the statutory or regulatory 
provisions in effect at the time were incorrectly applied.  
Olson v. Brown, 5 Vet. App. 430, 433 (1993).  If there was a 
clear error in judgment or the conclusion was not based on a 
consideration of the relevant factors involved in the claim 
or not in accordance with the law, the Board must decide that 
a clear and unmistakable error was made, and reverse the 
prior decision.  Porter v. Brown, 5 Vet. App. 233 (1993); 
Olson v. Brown, 5 Vet. App. 430; Russell v. Principi, 3 Vet. 
App. 310 (1992).  Additionally, the United States Court of 
Appeals for Veterans Claims (Court) has stated that the 
claimant must aver more than just his disagreement with the 
factual determination rendered by the prior adjudicator.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(consolidated with Collins v. Principi, No. 90-416 (en 
banc)).  See also Oppenheimer v. Derwinski, 1 Vet. App. 370 
(1991), and Kronberg v. Brown, 4 Vet. App. 399 (1993).   

a.  Whether there is clear and unmistakable error in the 
August 1979 RO decision denying entitlement to service 
connection for tinnitus.

Service connection for tinnitus was denied by an August 1979 
rating decision, on the basis that the veteran's service 
medical records were negative for a diagnosis of tinnitus or 
complaints of ringing in the ears, and tinnitus was not shown 
until September 1978, well after service.  The veteran was 
advised of this determination by a letter dated August 30, 
1979, and although he filed a notice of disagreement and 
requests for extensions to submit a substantive appeal, he 
did not perfect an appeal of this determination.  The 
evidence considered by the RO in formulating the August 1979 
rating decision consisted of the veteran's service medical 
records which reveal high frequency bilateral hearing loss at 
discharge, for which the veteran was service-connected in 
November 1978.  Also of record was a copy of a September 28, 
1970, statement by Dr. James Kibler which states that the 
veteran has ringing in his ears, "which I believe could be 
related to having been exposed to high pitch sounds in the 
past."  The veteran contends that he did have tinnitus in 
service and that "reasonable minds" would find the evidence 
sufficient to establish his tinnitus was due to service or 
his service-connected hearing loss.  He also avers that 
evidence submitted since this time supports his contention 
that his tinnitus was present then and was connected to 
service.  

Under the law in effect in August 1979, service connection 
may be granted for a disease or injury resulting in 
disability which was incurred coincident with service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. §§ 3.303(a), 3.306 (1979).  Additionally, 
service connection may be granted to any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1979).

Initially, the Board finds that the RO's decision failed to 
address 38 C.F.R. § 3.303(d) (1979), in that the denial was 
based on the absence of tinnitus in service without regard to 
a later manifestation which could be shown to be related to 
service.  However, despite this oversight, the RO's decision 
does still not rise to the level of clear and unmistakable 
error because even had 38 C.F.R. § 3.303(d) been considered, 
it would not have manifestly changed the outcome of the 
decision.  Russell, 3 Vet. App. at 313.  While the evidence 
before the RO in August 1979 showed that the veteran had 
noise exposure in service, and a diagnosis of tinnitus, Dr. 
Kibler's letter is not sufficiently definitive to support an 
unquestionable grant of entitlement to service connection for 
tinnitus.  The statement fails to directly mention the 
veteran's period of service at all, and merely states that 
the current tinnitus "could be related" to exposure "to 
high pitch sounds in the past."  To challenge the RO's 
determination that this was not sufficient to grant the claim 
amounts to a disagreement about "weighing" the evidence, 
and unfortunately, such challenges do not rise to the level 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  Moreover, to the extent the RO should 
have sought additional development to clarify the nexus 
statement, failure to obtain an examination and failure in 
the duty to assist also do not constitute clear and 
unmistakable error.  Hazan v. Gober, 10 Vet. App. 511, 522 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  
Consequently, the Board finds that there was no clear and 
unmistakable error in the RO's August 1979 decision denying 
the veteran's claim of entitlement to service connection for 
tinnitus.

b.  Whether there is clear and unmistakable error in the 
January 1980 RO decision denying entitlement to service 
connection for tinnitus.

Initially, the Board notes that this decision was rendered 
after the veteran had filed a December 1979 notice of 
disagreement to the August 1979 decision.  Notification of 
this decision was made in the statement of the case issued by 
the RO, with appellate rights provided in the cover letter to 
the statement of the case.  Despite the fact that no separate 
letter of notification was sent, the Board finds that this 
notification, in writing, sufficiently alerted the veteran to 
the decision outcome and his appellate rights.  The veteran 
did not perfect an appeal of this decision.

Under the law in effect in August 1980, service connection 
may be granted for a disease or injury resulting in 
disability which was incurred coincident with service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. §§ 3.303(a), 3.306 (1980).  Additionally, 
service connection may be granted to any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1980).

Between the August 1979 decision and the January 1980 
decision, the veteran submitted a September 1979 statement by 
Dr. Kitts, a navy physician, who confirmed the veteran's 
noise exposure in service, but noted that "the relation 
between high frequency hearing loss and [the veteran's] 
tinnitus would be speculation."  Also added to the record 
was a copy of a newspaper article about tinnitus titled, 
"The Mysterious Ear Noises That Afflict Millions."  The 
article states that "[m]any tinnitus sufferers have hearing 
losses, and the clinic finds that in such patients the 
tinnitus often is located within the region of the hearing 
loss."  

Reviewing this evidence, the rating board of the RO confirmed 
the prior denial of the veteran's claim finding that this 
evidence did not change the outcome.  One member of the board 
issued a dissenting opinion recommending an examination to 
determine the cause and chronicity of the veteran's tinnitus.  
No such examination was scheduled.

With regard to this decision, the veteran asserts that the RO 
improperly assigned too much weight to Dr. Kitts' opinion and 
not enough to Dr. Kibler's, especially in light of the fact 
that Dr. Kibler was his treating physician.  Additionally, 
the veteran maintains that the article establishes the 
relationship between his service-connected hearing loss and 
his tinnitus, and that the RO did not adequately consider 
this relationship.  
As noted previously, allegations that the evidence was 
improperly weighed do not constitute clear and unmistakable 
error, nor does a failure to develop the record.  See Fugo, 
sura; Caffrey supra.  Accordingly, the veteran's challenge to 
the January 1980 decision does not establish that there was 
clear and unmistakable error in the decision and his claim 
therefor is denied.  

c.  Whether there is clear and unmistakable error in the June 
1980 RO decision denying entitlement to service connection 
for tinnitus.

Service connection for tinnitus was again denied in a June 
1980 rating decision on the basis that the newly submitted 
evidence, while confirming the existence of tinnitus, failed 
to relate the veteran's tinnitus to service.  The veteran was 
advised of this determination by a letter dated August 25, 
1980, and he did not perfect an appeal of this determination.  

Under the law in effect in August 1980, service connection 
may be granted for a disease or injury resulting in 
disability which was incurred coincident with service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. §§ 3.303(a), 3.306 (1979).  Additionally, 
service connection may be granted to any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1979).

In addition to the evidence discussed previously, a copy of a 
July 1979 audio test was submitted to the record.  This 
report states that the veteran liked the hearing aid he was 
trying and felt that it masked out his tinnitus.  No further 
discussion of tinnitus was made.

As with his previous challenges, the veteran contends that 
the evidence of record showed the presence of tinnitus and 
that Dr. Kibler's 1978 statement along with the article 
discussing tinnitus and hearing loss related his tinnitus 
back to service, carrying more weight than Dr. Kitts' 
statement since Dr. Kitts was not the veteran's treating 
physician.  Unfortunately, as with his previous challenges, 
mere allegations that the prior decision failed to properly 
weigh the evidence do not constitute clear and unmistakable 
error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
Consequently, the veteran's claim with regard to the June 
1980 decision must be denied.

e.  Whether there is clear and unmistakable error in the 
April 1991 RO decision denying entitlement to service 
connection for tinnitus.

The veteran again filed a claim of entitlement to service 
connection for tinnitus in March 1991.  The RO denied this 
claim in an April 1991 rating decision on the basis that the 
evidence failed to show that the veteran's tinnitus was 
incurred in or aggravated by military service or was due to 
the veteran's service-connected bilateral hearing loss 
disability.  The veteran was advised of this determination by 
a letter dated April 25, 1991, and he did not perfect an 
appeal.  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1991).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1991).  

In the decision, the RO considered the evidence already of 
record - Dr. Kibler's letter, Dr. Kitts' letter, and the July 
1979 audio test - along with the new evidence submitted, a 
March 1991 VA audio examination.  The March 1991 report notes 
that the veteran has "bilateral, sensorineural hearing loss 
with bilateral tinnitus."  The examiner stated that in his 
opinion, "the tinnitus may be related to [the veteran's] 
noise exposure from aircraft radios while in the military 
service."

As with the previous claims, the veteran asserts that the VA 
examiner's opinion, in conjunction with Dr. Kibler's letter 
from 1978 and the 1979 article support his claim and 
warranted a grant at this time.  However, as with the August 
1979 decision, the VA examiner's statement is not conclusive, 
but frames the relation of the veteran's tinnitus to service 
in terms of "may be related."  Given the conditional nature 
of this statement, the question of whether or not it 
establishes a nexus becomes one of weighing the evidence, and 
does not unequivocally establish entitlement to service 
connection.  Mere disagreements over weighing the evidence 
are not clear and unmistakable error, and, absent an error 
that would manifestly change the earlier outcome, which this 
alleged error does not, the RO's decision is not clearly and 
unmistakably erroneous.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  The Board sympathizes with the veteran's frustration 
that absent the stringent nature of the standard for clear 
and unmistakable error these decisions may have come out 
differently, unfortunately, the Board is not at liberty to 
ignore the applicable legal standards.  Accordingly, as with 
his earlier claims, the Board must find that the RO's April 
1991 decision is not clearly and unmistakably erroneous.

The Board notes that in his testimony at his December 1998 
hearing the veteran raised medical evidence from February 
1996, March 1998, and May 1998, as support for the validity 
of his claim that there was error.  However, this evidence is 
not relevant to the evaluation of his clear and unmistakable 
error claims because it was not of record, or even in 
existence, at the time the challenged decisions were made.  
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  


2.  Entitlement to an effective date prior to January 11, 
1996, for an award of service connection for tinnitus.

As indicated above, the veteran contends that a date earlier 
than January 11, 1996, should be assigned as the effective 
date for the grant of service connection for tinnitus.  He 
asserts that he has been claiming service connection for 
tinnitus since October 1978 and that the record shows his 
claims and the existence of service-related tinnitus since 
this time.  After a review of the record, it is the opinion 
of the Board that his contention is not supported by the 
evidence, and that the assignment of an effective date prior 
to January 11, 1996, is not warranted.

In April 1991 the RO issued a decision denying the veteran's 
claim of entitlement to service connection for tinnitus.  The 
veteran did not appeal this decision, and it has become a 
final decision.  Additionally, as discussed above, this 
decision was not clearly and unmistakably erroneous.  No 
claims for tinnitus were received after this denial until 
January 11, 1996, when the RO received the veteran's most 
recent claim of entitlement to service connection for 
tinnitus.  In a March 1996 decision, the RO granted the 
veteran's claim and assigned an effective date of January 11, 
1996, the date the veteran's claim was received.  Medical 
evidence of record shows that the veteran was first shown to 
have tinnitus in September 1978, with this diagnosis 
confirmed sporadically throughout the record since 1978.  

With regard to the veteran's contention that his effective 
date should be prior to January 11, 1996, the Board finds 
that the law does not support this claim.  Applicable 
regulatory and statutory provisions stipulate that the 
effective date for an award of service connection is the 
"[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(b)(2)(i) (1998) (emphasis added); see also 
38 U.S.C.A. §§ 5110(a) and (b)(1) (West 1991).  In the 
instant case, no claim was received within one year after the 
veteran's separation from service - that is, by May 1974.  
Accordingly, the effective date for the veteran's claim is 
either the date his claim was received, January 11, 1996, or 
date entitlement arose, whichever is later.  Although the 
veteran filed claims prior to January 1996, these claims were 
adjudicated by the RO and subject to final, unappealed 
decisions and are not available for consideration as 
effective dates for his award of service connection.  
Furthermore, while entitlement may have arisen earlier, 
presumably in September 1978, the effective date is the later 
date.  Consequently, since the January 11, 1996 date is the 
later of the two dates, the RO was correct in assigning this 
as the effective date for the grant of entitlement to service 
connection for the veteran's tinnitus.



ORDER

Entitlement to an effective date prior to January 11, 1996, 
for the award of service connection for tinnitus is denied.

The August 1979, January 1980, June 1980, and April 1991 
rating decisions which denied the veteran's claims of 
entitlement to service connection for tinnitus are not 
clearly and unmistakably erroneous.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

